Citation Nr: 0415555	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-27 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service in the Coast Guard from 
November 1987 to June 1999. 

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Saint 
Petersburg, Florida.  At present, this appeal is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on her part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA and the holdings in Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Charles v. Principi, 16 Vet. App. 370 (2002), 
have not been fulfilled regarding the issue on appeal.  With 
regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2003).

Because it appears that the veteran did not engage in combat 
with the enemy, her lay testimony or statements alone are not 
enough to establish the occurrence of the alleged stressors, 
including one of personal assault.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  With regard to a claimed stressor 
involving allegations of personal assault, VA recognizes that 
veterans claiming service connection for disability due to an 
in-service personal assault face unique problems documenting 
their claims.  Personal assault is an event of human design 
that threatens or inflicts harm.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  In particular, the Board observes that the Court 
held in Patton v. West, 12 Vet. App. 272 (1999), that the 
provisions in M21- 1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998) (5.14 is 
a substantive rule and the equivalent of a VA regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  See M21-1, Part III, 5.14(8).

Specifically, although the RO requested that the veteran 
submit evidence of in-service stressors via a letter dated 
October 2001, she was not informed that she could also submit 
buddy statements from individuals who may have witnessed the 
stressors the veteran identifies.  Furthermore, the diagnosis 
of PTSD the veteran currently has is insufficient to base a 
decision to grant or deny service connection.  Therefore, the 
Board finds it necessary to schedule the veteran for a VA 
examination which can provide a conclusive diagnosis and 
etiology of the claimed acquired psychiatric disorder, to 
include PTSD.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on remand.

2.  The RO should obtain verification of 
the veteran's periods of active duty, 
active duty for training and inactive 
duty for training with the Coast Guard 
and the record thereof should be 
associated with the claims folder.  

3.  The RO should contact the veteran and 
request that she provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated her for the 
claimed acquired psychiatric disorder, to 
include PTSD since discharge from service 
to the present.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider she identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless 
she is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating her claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for the claimed 
psychiatric disorder, to include PTSD at 
any VA medical facility since discharge 
from service to the present.  All 
identified treatment records from any 
reported VA medical facility not already 
contained within the claims file should 
be obtained and associated with the 
claims file.  If the search for the above 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating her claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

5.  The RO should again send the 
veteran a development letter asking her 
to give a comprehensive statement 
regarding her averred stressors.  The 
veteran should be requested to provide 
any additional information she may 
recall concerning her claimed in-
service stressor incidents, to include 
approximate dates, times, locations and 
identities of any individuals involved, 
including their names, ranks and units.  
The veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that she must be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

6.  The RO should, in addition, afford 
the veteran an opportunity to provide 
buddy statements from individuals who 
may have witnessed the stressors the 
veteran identifies. 

7.  Following completion of the above, 
the veteran's comprehensive statements 
regarding her averred stressors and all 
supporting documents should be sent to 
the Armed Services Center for Research of 
Unit Records (CRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197 for 
verification of the alleged stressors, to 
include the names of persons involved.  

8.  The RO should make a specific 
determination, based on the record, with 
respect to whether the veteran was 
exposed to any in-service stressor(s), 
and if so, to identify the nature of the 
specific stressor or stressors.  If none 
was verified, the report will so state.  
In rendering this determination, all 
applicable laws and regulations should be 
considered.  The RO should address any 
credibility questions raised by the 
record.  This report is then to be added 
to the claims file.

9.  After the developments described 
above have been completed, the RO should 
schedule the appellant for a 
comprehensive VA psychiatric examination.  
This examination should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The claims folders and a copy 
of this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  The specialist examining the 
veteran should specifically indicate 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
made, the specific stressor(s) to which 
it is related must be set forth.  The RO 
must provide the examiner with the report 
of the verified stressor or stressors, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in PTSD.  As well, if a 
diagnosis of PTSD is deemed appropriate, 
the examiner must comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established.  Furthermore, 
for any other psychiatric disorder 
diagnosed, the examiner must render an 
opinion as to the likely etiology of such 
disorder(s) relative to any incident of 
the appellant's military service and the 
treatment/diagnoses provided therein for 
any psychiatric disorder(s).  It is 
requested that the VA examiner reconcile 
any contradictory evidence regarding the 
etiology of the veteran's mental 
disorder(s).  The examiner should include 
the complete rationale for all opinions 
and conclusions expressed in a written 
report.  The report of the examination 
should be associated with the claims 
folder.

10.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

11.  After completion of the above, the 
veteran's claim of service connection for 
an acquired psychiatric disorder, to 
include PTSD should be readjudicated.  If 
the determination remains unfavorable to 
the veteran, she should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



